PER CURIAM.
On the record before us, we affirm the summary judgment entered below in favor of appellees, George Toledo, George Cris-pin and Melissa Sabino, as well as the order dismissing appellees, Anthony and Jennifer Dublino’s complaint with prejudice on the ground of mootness. On the cross-appeal filed by Toledo, Crispin and Sabino, we reverse the order denying them an award of attorney’s fees as we conclude that they were entitled to fees under both section 718.303(1), Florida Statutes (1995) and appellant South Bay’s Condominium Association, Inc.’s Declaration 19.3 1, and remand this cause for further proceedings consistent with this opinion.
Affirmed in part. Reversed and remanded in part.

. Declaration 19.3 provides that:
Costs and Attorneys Fees. In any proceeding arising because of an alleged failure of a Unit Owner or the Association to comply with the requirements of the Act, this Declaration, the exhibits annexed hereto, or the rules and regulations adopted pursuant to said documents, as the same may be amended from time to time, the prevailing party shall be entitled to recover the costs of the proceeding and. such reasonable attorneys fees (including appellate attorneys fees) as may be awarded by the court.